Citation Nr: 1414292	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-49 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for internal knee joint derangement and osteoarthritis of the right knee.

2. Entitlement to an initial disability evaluation in excess of 10 percent for internal knee joint derangement and osteoarthritis of the left knee.

3. Entitlement to an increased disability evaluation in excess of 20 percent for instability of the right knee.

4. Entitlement to an increased disability evaluation in excess of 20 percent for instability of the left knee.

5. Entitlement to an effective date earlier than May 28, 2010, for the award of increased evaluations of bilateral knee internal derangement, osteoarthritis, and instability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The earlier effective date claim is denied.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA received the Veteran's claim for an increased evaluation for his service-connected bilateral knee instability on May 28, 2010.



CONCLUSION OF LAW

The criteria for an effective date earlier than May 28, 2010, for the award of increased evaluations of bilateral knee internal derangement, osteoarthritis, and instability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreement with both an increased evaluation for an existing service-connected disability and an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in June 2010.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service-connected disability had increased in severity. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs) and a July 2010 VA examination report.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013). 


Earlier Effective Date Claim

Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013). If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim. Further, if the increase occurred after the date of claim, the effective date will be the date of increase. 38 U.S.C.A. § 5110(b)(2) ; Harper v. Brown, 10 Vet. App. 125   (1997); 38 C.F.R. § 3.400(o)(1),(2) ; VAOPGCPREC 12- 98 (1998).

VA received the Veteran's claim for an increased evaluations on May 28, 2010.  The Veteran was granted an increased evaluation for bilateral knee instability and service connection for bilateral knee osteoarthritis in August 2010, with all awards effective May 28, 2010.

The record contains no evidence - medical or lay - between 1996 and the date VA received the Veteran's claim.   In other words, there is no evidence within one year of the date of claim that establishes entitlement to an increased rating. Moreover, neither the Veteran nor his representative has articulated any basis upon which the Veteran should be granted an earlier effective date.  These factors compel the Board to determine that  May 28, 2010, is the proper effective date.


ORDER

An effective date earlier than May 28, 2010, for the award of increased evaluations for bilateral knee internal derangement, osteoarthritis, and instability is denied.  



REMAND

The Veteran asserted in his December 2010 VA Form 9 that his knee disabilities worsened since his July 2010 VA examination.  This assertion, together with the time that has transpired since his last examination, merits the Veteran a new examination to determine the current severity of his knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of his bilateral knee disabilities.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected bilateral knee disabilities, and their impact on his ordinary activities of daily life and social and occupational functioning. 

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, including imaging testing recommended by the examiner. 

(c) The examiner must further report the complete ranges of motion for the both knees.  In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(d) The examiner must make specific findings as to the extent to which the Veteran has instability of both knees. 

(e) The examiner must discuss the impact of the Veteran's knee disabilities on his ordinary activities of daily life and social and occupational functioning. 

(f) The examiner is requested to provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


